         Case 1:19-cv-00141-CRH Document 18 Filed 06/08/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

                                    )
                                    )
Harley Chapman,                     )
                                    )
                                    )
             Plaintiff,             )     ORDER FOR STATUS CONFERENCE
                                    )
       vs.                          )
                                    )
Bullrock, LLC,                      )
                                    )
                                    )
                                    )     Case No.: 1:19-cv-141
             Defendant.             )
______________________________________________________________________________

       IT IS ORDERED:

       The court shall hold a status conference by telephone before the magistrate judge on June

11, 2020, at 1:30 PM (CST). To participate in the conference, counsel shall call the following

number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 8th day of June, 2020.


                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 1
